DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (Paragraph 0109 of PG Pub US 2020/0069197 A1). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01.

Claim Objections
Claims 1, 3-4, 12-14, and 26 are objected to because of the following informalities:  
In Claims 1and 3, line 5; claim 4, line 6; and claims 12-14, line 7, “the extracted vessel location data” should be corrected to –the extracted blood vessel location data--.
In Claim 4, line 9, “the efficacy of the treatment” should read –the lung disease treatment efficacy--  or  –treatment efficacy--.  
In Claims 9 and 25, “blood vessel location and size data” in lines 2 and 1-2, respectively, should read –blood vessel location data and blood vessel size data--.
In Claims 10 and 11: “The method of claim 9/10, including…” should read –The method of claim 9/10 further comprising…--.
In Claim 26, line 1, “19” should read “[[19]]25” and “probably” should read “probability”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1- 14, 20, and 22-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) extracting blood vessel location data and blood vessel size data from the scan data set; selecting a region in the extracted vessel location data; and comparing the size data in the selected region to size data in a corresponding region of a normative data set to determine vascular health. 
Regarding claim 1, the limitation of comparing the size data in the selected region to size data in a corresponding region of a normative data set to determine vascular health can practically be performed in the human mind and therefore recites a judicial exception (i.e. mental process-type abstract idea). That is, by comparing the data, a human mind can determine ill vascular health when the size data is different from the size data of the normative data using basic observational and analytical skills. This judicial exception is not integrated into a practical application because the additional elements set forth in Claim 1 of extracting blood vessel location data and blood vessel size data from the scan data set; selecting a region in the extracted vessel location data merely amount to insignificant pre-solution data gathering steps. Claim 1 is therefore non-statutory and not patent eligible.
Regarding claim 3, the limitation of comparing the size data in the first region to the size data in the second region to determine vascular health can practically be performed in the human mind and therefore recites a judicial exception (i.e. mental process-type abstract idea). That is, a human mind can determine lung ill health when the size data in the first region and second region differ from each other by comparing the size data using basic observational and analytical skills. This judicial exception is not integrated into a practical application because the additional elements set forth in Claim 3 of extracting blood vessel location data and blood vessel size data from the scan data set and selecting a first region and a second region in the extracted vessel location data; merely amount to insignificant pre-solution data gathering steps. Claim 3 is therefore non-statutory and not patent eligible.
Regarding claim 4, the limitation of comparing the size data in the selected region to size data of a corresponding region in the other scan data set to assess the efficacy of the treatment can practically be performed in the human mind and therefore recites a judicial exception (i.e. mental process-type abstract idea). That is, a human mind can assess lung disease treatment efficacy by comparing the size data from a pre-treatment in vivo scan and from a post-treatment in vivo scan using basic observational and analytical skills. This judicial exception is not integrated into a practical application because the additional elements set forth in Claim 4 of extracting blood vessel location data and blood vessel size data from the pre- treatment scan data set and the post-treatment scan data set and selecting a region in the extracted vessel location data from either the pre-treatment scan data set or post-treatment scan data set merely amount to insignificant pre-solution data gathering steps. Claim 3 is therefore non-statutory and not patent eligible.
Dependent Claims 2, 5-14, 20, and 22-26
The dependent claims are directed to an abstract idea for similar reasons because they merely provide further details of the pre-solution data gathering steps (scans and scanning details recited in claims 2, 5-6, and 23-24; contrast agent being used or not used recited in claims 7-8; filter application in claims 9 and 25; vessel segmentation and quantification of a vascular tree recited in claims 10-11 and 26); recite software tools being stored in a non-transitory computer readable storage medium for performing the methods of claims 1 and 3-4 (claims 12-14); or provide additional details of treatment being assessed (“application to the patient of a pharmaceutical active or immuno-therapeutic agent” Claim 20) or the lung disorder type being scanned for (“pulmonary hypertension, pulmonary embolism, congestive heart failure, acute lung injury and lung cancer.” Claim 22). These additional details do not affect the methods because they do not comprise any additional steps. The dependent claims are therefore non-statutory and not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 3-4 recite the “steps” in lines 2, 2, and 3, respectively.  There is insufficient antecedent basis for this limitation.
Claim 1 recites the “size data” in line 6. The antecedent basis for this limitation is unclear. It is unclear whether or not this is a reference to the “blood vessel size data”.  The claim also recites the “size data in the selected region” in line 6. In line 3 the blood vessel location data and the blood vessel size data are extracted as two distinct groups of data. In line 5, the region is selected in the blood vessel location data, hence the region belongs to the blood vessel location data. The meaning of the recitation is therefore unclear because the connection between the two groups of data is unclear. Examiner of record takes this recitation to be “the blood vessel size data associated with the blood vessel location data in the selected region” for examination purposes. Similarly, Examiner of record interprets the “size data in a corresponding region” as the “blood vessel size data associated with blood vessel location data in a corresponding region”.
Claim 2 recites the “healthy scans” in line 2. This limitation is unclear because scans do not have any health attributes. Examiner of record takes this recitation to be the “scans of healthy vasculature.”
Claim 3 recites the “size data” in line 6. It is unclear whether or not this is a reference to the “blood vessel size data”.  The claim also recites the “size data in the first region” and the “size data in the second region” in line 6. In line 3 the blood vessel location data and the blood vessel size data are extracted as two distinct groups of data. In line 5, the regions are selected in the blood vessel location data, hence the regions belong to the blood vessel location data. The meaning of the recitation is therefore unclear because the connection between the two groups of data is unclear. Examiner of record takes this recitation to be “the blood vessel size data associated with the blood vessel location data in the first region” and “the blood vessel size data associated with the blood vessel location data in the second region” for examination purposes. 
Claim 4 recites “the pre-treatment scan data set and the post-treatment scan data set”. There is insufficient antecedent basis for this limitation.
Claim 4 recites the “size data” in line 8. The antecedent basis for this limitation is unclear. It is unclear whether or not this is a reference to the “blood vessel size data”.  The claim also recites the “size data in the selected region” in line 8. In line 4 the blood vessel location data and the blood vessel size data are extracted as two distinct groups of data. In line 6, the region is selected in the blood vessel location data, hence the region belongs to the blood vessel location data. The meaning of the recitation is therefore unclear because the connection between the two groups of data is unclear. Examiner of record takes this recitation to be “the blood vessel size data associated with the blood vessel location data in the selected region” for examination purposes. Similarly, Examiner of record interprets the “size data of a corresponding region” as the “blood vessel size data associated with blood vessel location data of a corresponding region”.
Claims 7 and 24 recite “the absence”, lines 2, and 1, respectively.  There is insufficient antecedent basis for this limitation.
Claim 8 recites “the presence of a contrast agent” in line 2. There is insufficient antecedent basis for this limitation.
Claim 11 recites “the segmented vasculature tree” in line 2. It is unclear whether or not this is the same as the “vasculature tree” in line 2 and in claim 10.

Claim 11 recites “the geometry”. There is insufficient antecedent basis for this limitation.
Claim 12 recites the “blood vessel location data”, “blood vessel size data”, “a region,”, “size data” and the “corresponding region of a normative data set”. It is unclear whether or not this is the same as the respective recitations in claim 1.
Claim 13 recites the “blood vessel location data”, “blood vessel size data”, “a first region”, “a second region”, and “vascular health”. It is unclear whether or not this is the same as the respective recitations in claim 3.
Claim 14 recites the “blood vessel location data”, “blood vessel size data”, “a region,”, “size data”, “a corresponding region”. It is unclear whether or not this is the same as the respective recitations in claim 4.
Claim 20 recites “the patient”. There is insufficient antecedent basis for this limitation.
Claim 23 recites “the lung disorder”. There is insufficient antecedent basis for this limitation.
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 


Claims 3, 13, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roy et al (US 20090003511), hereinafter Roy.
Regarding claim 3, Roy teaches a method of scanning for lung ill health ([0012]; lung [0034]; Figs. 3-4) using a data set from an in vivo scan (“image data…scan" [0034]), the method including the steps of: 
extracting blood vessel location data (“vasculature from the region of interest” [0012]) and blood vessel size data (“geometry of the extracted vasculature” [0012]) from the scan data set (“extracting vasculature from the region of interest; identifying a subject geometry of the extracted vasculature” [0012]; “a baseline or a different scan of the same individual either with or without contrast from which a "full" vasculature tree may be extracted with a level of confidence” [0034]); 
selecting a first region (“a subject graph representation of an anatomy under consideration, image data representing vasculature” [0034]) and a second region in the extracted vessel location data (“a …reference anatomy that is a representation of a structure of the lung (or other organ) vasculature without emboli.” [0034]); and 
comparing the size data in the first region to the size data in the second region to determine vascular health (“comparing the subject geometry to a predetermined geometry to identify a blockage.” [0012]; Fig. 4).  

Regarding claim 13, Roy teaches a non-transitory computer readable storage medium having a computer program stored therein for performing the method of claim 3 (“computer-aided detection” [0005]; “a series of instructions provided, for example, in firmware or software” [0024]), wherein the program, when executed by a processor of a computer (20, Fig. 1, [0024]), causes the computer to execute the steps comprising:
extracting blood vessel location data (“vasculature from the region of interest” [0012]) and blood vessel size data (“geometry of the extracted vasculature” [0012]) from the scan data set (“extracting vasculature from the region of interest; identifying a subject geometry of the extracted vasculature” [0012]; “a baseline or a different scan of the same individual either with or without contrast from which a "full" vasculature tree may be extracted with a level of confidence” [0034]); 
selecting a first region (“a subject graph representation of an anatomy under consideration, image data representing vasculature” [0034]) and a second region in the extracted vessel location data (“a …reference anatomy that is a representation of a structure of the lung (or other organ) vasculature without emboli.” [0034]); and 
comparing the size data in the first region to the size data in the second region to determine vascular health (“comparing the subject geometry to a predetermined geometry to identify a blockage.” [0012]; Fig. 4).  

Regarding claim 22, Roy teaches the method of claim 3 wherein the lung disorder is chosen from pulmonary hypertension, pulmonary embolism, congestive heart failure, acute lung injury and lung cancer (“it has been proposed to use computer-aided detection (CAD) for pulmonary embolisms which, to date, has not enjoyed significant success.” [0005]; “the processor 20 is configured to detect an occlusion or blockage such as a pulmonary embolism. To achieve this, and in the event that pulmonary emboli for which the flow of contrast is sufficient such that the vasculature or vessel segments can be easily traced past the point of the blockage, the processor 20 may be configured to detect dark pathology within a bright field representing vasculature." [0024]).  

Claims 4, 14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheehan et al (US 20150320325), hereinafter Sheehan.
Regarding claim 4, Sheehan teaches a method of assessing lung disease treatment efficacy (“the assessment of vessels and, in particular, the assessment of physiological changes in vessels over time." [0002]; “any blood vessel--… pulmonary…--in a patient.” [0051]; Fig. 9) using a data set from a pre-treatment in vivo scan (200)(“the extraluminal image 200 was captured at time 0, which, in the illustrated embodiment, represents a point in time before an intravascular procedure was performed on the vessel 206 to treat the stenosis.” [0053], Fig. 5) and a data set from a post-treatment in vivo scan (202, 204)(“probe...scanned across a patient at a distance."  [0023], “the longitudinal study may assess the effectiveness of a medical procedure performed … during the study. The medical procedure may be an invasive procedure such as the insertion of an intravascular stent or it may be a non-invasive procedure such as the administration of a drug.” [0052]. “The extraluminal image 202 was captured at time 1, which represents a point in time subsequent to the intravascular procedure being performed on the vessel 206.” [0053], Fig. 5), the method including the steps of: 
extracting blood vessel location data (“at the area of interest in the vessel 206 pointed to by the arrow 208” [0056], Figs. 5-6) and blood vessel size data (308, 310, 312)(“the vessel lumen is wider at time 1 than at time 0… spatially co -registering the extraluminal image 200 and the extraluminal image 202” [0056], Figs. 5-6; “a numerical measurement 308 is positioned adjacent the images 200 and 220.” [0074], Fig. 10) from the pre- treatment scan data set and the post-treatment scan data set (FIG. 5 illustrates three extraluminal images 200, 202, and 204 of a vessel 206 at three different times: time 0, time 1, and time 2.” [0052], Fig. 5); 
selecting a region (208) in the extracted vessel location data from either the pre-treatment scan data set or post-treatment scan data set (“the extraluminal images 200, 202, and 204 include an arrow 208 that points to an area of interest in the vessel 206. In the illustrated embodiment, the area of interest includes a stenosis that is generally representative of any blockage or other structural arrangement that results in a restriction to the flow of fluid through the vessel 206.” [0052], Fig. 5; “the images 200 and 220 both depict the area of interest in the vessel 206 that includes a stenosis, as described above. Further, as shown in FIG. 10, a numerical measurement 308 is positioned adjacent the images 200 and 220. In that regard, the numerical measurement 308 has been spatially and temporally co -registered with the images 200 and 220, such that the numerical measurement 308 corresponds to the state of the vessel 206 at the time the images 200 and 220 were captured.” [0074]); and 
comparing the size data in the selected region to size data of a corresponding region in the other scan data set to assess the efficacy of the treatment (“As shown in the composite extraluminal image 210, the solid line 212 of the extraluminal image 200 and the broken line 214 of the extraluminal image 202 are substantially aligned for a majority of patient's vasculature depicted in the extraluminal image 210. However, at the area of interest in the vessel 206 pointed to by the arrow 208, the lines 210 and 212 diverge, indicating that some physiological change has happened to the vessel between time 0 and time 1. In the illustrated example, the performance of an intravascular procedure between time 0 and time 1 has lessened the severity of a stenosis. That is, the vessel lumen is wider at time 1 than at time 0, as shown by the composite extraluminal image 210. In this manner, by spatially co-registering the extraluminal image 200 and the extraluminal image 202 and displaying a composite on a display device, a practitioner can quickly visually identify the changes in a patient's physiological condition and determine if the intravascular procedure was successful.” [0056], Fig. 6).

Regarding claim 14, Sheehan teaches a non-transitory computer readable storage medium having a computer program stored therein for performing the method of claim 4, wherein the program, when executed by a processor of a computer (101)(“the processing system 101 is a computer system with the hardware and software to acquire, process, and display multi-modality medical data” [0021], Fig. 1; “using one or more co-registration algorithms implemented in software and/or hardware” [0055]. “The processing system 101 may include software and/or hardware modules configured to perform such analysis." [0064]. “Referring now to FIG. 9, illustrated is a simplified flow chart of a method 250 of assessing the condition of a vessel over time (i.e., a longitudinal study of a vessel), according to embodiments of the present disclosure. Portions of the method 250 may correspond to the techniques discussed in association with FIGS. 5-8, and may be performed with hardware and/or software components of the processing system 101.” [0065]), causes the computer to execute the steps comprising:
extracting blood vessel location data (“at the area of interest in the vessel 206 pointed to by the arrow 208” [0056], Figs. 5-6) and blood vessel size data (308, 310, 312)(“the vessel lumen is wider at time 1 than at time 0… spatially co -registering the extraluminal image 200 and the extraluminal image 202” [0056], Figs. 5-6; “a numerical measurement 308 is positioned adjacent the images 200 and 220.” [0074], Fig. 10) from the pre- treatment scan data set and the post-treatment scan data set (FIG. 5 illustrates three extraluminal images 200, 202, and 204 of a vessel 206 at three different times: time 0, time 1, and time 2.” [0052], Fig. 5); 
selecting a region (208) in the extracted vessel location data from either the pre-treatment scan data set or post-treatment scan data set (“the extraluminal images 200, 202, and 204 include an arrow 208 that points to an area of interest in the vessel 206. In the illustrated embodiment, the area of interest includes a stenosis that is generally representative of any blockage or other structural arrangement that results in a restriction to the flow of fluid through the vessel 206.” [0052], Fig. 5; “the images 200 and 220 both depict the area of interest in the vessel 206 that includes a stenosis, as described above. Further, as shown in FIG. 10, a numerical measurement 308 is positioned adjacent the images 200 and 220. In that regard, the numerical measurement 308 has been spatially and temporally co -registered with the images 200 and 220, such that the numerical measurement 308 corresponds to the state of the vessel 206 at the time the images 200 and 220 were captured.” [0074]); and 
comparing the size data in the selected region to size data of a corresponding region in the other scan data set to assess the efficacy of the treatment (“As shown in the composite extraluminal image 210, the solid line 212 of the extraluminal image 200 and the broken line 214 of the extraluminal image 202 are substantially aligned for a majority of patient's vasculature depicted in the extraluminal image 210. However, at the area of interest in the vessel 206 pointed to by the arrow 208, the lines 210 and 212 diverge, indicating that some physiological change has happened to the vessel between time 0 and time 1. In the illustrated example, the performance of an intravascular procedure between time 0 and time 1 has lessened the severity of a stenosis. That is, the vessel lumen is wider at time 1 than at time 0, as shown by the composite extraluminal image 210. In this manner, by spatially co-registering the extraluminal image 200 and the extraluminal image 202 and displaying a composite on a display device, a practitioner can quickly visually identify the changes in a patient's physiological condition and determine if the intravascular procedure was successful.” [0056], Fig. 6).

Regarding claim 20, Sheehan teaches the method according to claim 4 wherein the treatment comprises application to the patient of a pharmaceutical active or immuno-therapeutic agent (“a non-invasive drug treatment” [0041]).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 12, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sheehan et al (US 20150320325), hereinafter, Sheehan, in view of Kolanko et al (US 8613710), hereinafter, Kolanko.
Regarding claim 1, Sheehan teaches a method of scanning for vascular ill health (“the assessment of vessels and, in particular, the assessment of physiological changes in vessels over time." [0002]; “any blood vessel--… pulmonary…--in a patient.” [0051]; Fig. 9) using a data set from an in vivo scan (200)(“the extraluminal image 200 was captured at time 0, which, in the illustrated embodiment, represents a point in time before an intravascular procedure was performed on the vessel 206 to treat the stenosis.” [0053], Fig. 5, “the images depict the same portion of the patient's vasculature at the same time (i.e. at time 0)” [0074], Fig. 10), the method including the steps of: 
extracting blood vessel location data (“at the area of interest in the vessel 206 pointed to by the arrow 208” [0056], Figs. 5-6) and blood vessel size data (308, 310, 312)(“the vessel lumen is wider at time 1 than at time 0… spatially co -registering the extraluminal image 200 and the extraluminal image 202” [0056], Figs. 5-6) from the scan data set (FIG. 5 illustrates three extraluminal images 200, 202, and 204 of a vessel 206 at three different times: time 0, time 1, and time 2.” [0052], Fig. 5; “a numerical measurement 308 is positioned adjacent the images 200 and 220.” [0074], Fig. 10); 
selecting a region (208) in the extracted vessel location data (“the extraluminal images 200, 202, and 204 include an arrow 208 that points to an area of interest in the vessel 206. In the illustrated embodiment, the area of interest includes a stenosis that is generally representative of any blockage or other structural arrangement that results in a restriction to the flow of fluid through the vessel 206.” [0052], Fig. 5; “the images 200 and 220 both depict the area of interest in the vessel 206 that includes a stenosis, as described above. Further, as shown in FIG. 10, a numerical measurement 308 is positioned adjacent the images 200 and 220. In that regard, the numerical measurement 308 has been spatially and temporally co -registered with the images 200 and 220, such that the numerical measurement 308 corresponds to the state of the vessel 206 at the time the images 200 and 220 were captured.” [0074]); and 
comparing the size data in the selected region (“at block 260, it is determined whether there is a physiological difference between the portion of the patient's vasculature at the first time and at the second time based on the co-registration of the first and second graphical diagnostic measurements.” [0067], Figs. 9; 308, 310, 312, [0074], Fig. 10).  
Sheehan does not teach comparing the size data in the selected region to size data in a corresponding region of a normative data set to determine vascular health.
However, Kolanko discloses a noninvasive method for determining the presence of systemic hypertension in a subject, which is analogous art. Kolanko teaches comparing the size data in the selected region (“the vasculature of the subject's eye can be measured and assigned a numerical character corresponding to size, length, diameter, branching characteristics, etc. This number, or quality, can be compared easily to a normal eye”) to size data in a corresponding region of a normative data set to determine vascular health (“average normal values can be established for different population and subpopulations. A subject's quantified ocular data can then … can be compared to an average value established for a population to which the subject belongs (e.g., FIGS. 2 and 3). In doing so, a person examining a subject's eye can determine if one or more ocular characteristics indicate a hypertensive state.” Col. 6, l. 25-43).
Therefore, based on Kolanko’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Sheehan to have the step of comparing the size data in the selected region to size data in a corresponding region of a normative data set to determine vascular health, as taught by Kolanko, in order to facilitate diagnosing vascular illnesses  (Kolanko: Col. 6, l. 25-43).  
Regarding claim 2, Sheehan modified by Kolanko teaches the method of claim 1.
Sheehan does not teach that the normative data set is an average of multiple healthy scans.
However, Kolanko discloses a noninvasive method for determining the presence of systemic hypertension in a subject, which is analogous art. Kolanko teaches that the normative data set is an average of multiple healthy scans (“average normal values can be established for different population and subpopulations. A subject's quantified ocular data can then … can be compared to an average value established for a population to which the subject belongs (e.g., FIGS. 2 and 3).” Col. 6, l. 25-43).
Therefore, based on Kolanko’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Sheehan and Kolanko to have the normative data set that is an average of multiple healthy scans, as taught by Kolanko, in order to facilitate diagnosing vascular illnesses (Kolanko: Col. 6, l. 25-43).  
Regarding claim 5, Sheehan modified by Kolanko teaches the method of claim 1.
Sheehan teaches that the data set is derived from a 2D or 3D in vivo scan (“The extraluminal images 200, 202, and 204 may be generated by the external imaging system 117 (FIGS. 1, 4) and may be angiographic images, x-ray images, CT images, PET images, MRI images, SPECT images, and/or other two-dimensional or three-dimensional depictions of the patient's vasculature." [0052], Fig. 5).
Regarding claim 6, Sheehan modified by Kolanko teaches the method of claim 5.
Sheehan teaches that the in vivo scan is converted to a visual image (“the GUI screen 300 includes a plurality of stylized images of a portion of a patient's vasculature captured at different points in time and with multiple different imaging modalities." [0071], Fig. 10).
Regarding claim 12, Sheehan teaches a non-transitory computer readable storage medium having a computer program stored therein for performing the method (“the assessment of vessels and, in particular, the assessment of physiological changes in vessels over time." [0002]; “any blood vessel--… pulmonary…--in a patient.” [0051]; Fig. 9), wherein the program, when executed by a processor of a computer (101)(“the processing system 101 is a computer system with the hardware and software to acquire, process, and display multi-modality medical data” [0021], Fig. 1; “using one or more co-registration algorithms implemented in software and/or hardware” [0055]. “The processing system 101 may include software and/or hardware modules configured to perform such analysis." [0064]. “Referring now to FIG. 9, illustrated is a simplified flow chart of a method 250 of assessing the condition of a vessel over time (i.e., a longitudinal study of a vessel), according to embodiments of the present disclosure. Portions of the method 250 may correspond to the techniques discussed in association with FIGS. 5-8, and may be performed with hardware and/or software components of the processing system 101.” [0065]), causes the computer to execute the steps comprising: 
extracting blood vessel location data (“at the area of interest in the vessel 206 pointed to by the arrow 208” [0056], Figs. 5-6) and blood vessel size data (308, 310, 312)(“the vessel lumen is wider at time 1 than at time 0… spatially co -registering the extraluminal image 200 and the extraluminal image 202” [0056], Figs. 5-6) from the scan data set (FIG. 5 illustrates three extraluminal images 200, 202, and 204 of a vessel 206 at three different times: time 0, time 1, and time 2.” [0052], Fig. 5; “a numerical measurement 308 is positioned adjacent the images 200 and 220.” [0074], Fig. 10); 
selecting a region (208) in the extracted vessel location data (“the extraluminal images 200, 202, and 204 include an arrow 208 that points to an area of interest in the vessel 206. In the illustrated embodiment, the area of interest includes a stenosis that is generally representative of any blockage or other structural arrangement that results in a restriction to the flow of fluid through the vessel 206.” [0052], Fig. 5; “the images 200 and 220 both depict the area of interest in the vessel 206 that includes a stenosis, as described above. Further, as shown in FIG. 10, a numerical measurement 308 is positioned adjacent the images 200 and 220. In that regard, the numerical measurement 308 has been spatially and temporally co -registered with the images 200 and 220, such that the numerical measurement 308 corresponds to the state of the vessel 206 at the time the images 200 and 220 were captured.” [0074]); and 
comparing the size data in the selected region (“at block 260, it is determined whether there is a physiological difference between the portion of the patient's vasculature at the first time and at the second time based on the co-registration of the first and second graphical diagnostic measurements.” [0067], Figs. 9; 308, 310, 312, [0074], Fig. 10).  
Sheehan does not teach comparing the size data in the selected region to size data in a corresponding region of a normative data set to determine vascular health.
However, Kolanko discloses a noninvasive method for determining the presence of systemic hypertension in a subject, which is analogous art. Kolanko teaches comparing the size data in the selected region (“the vasculature of the subject's eye can be measured and assigned a numerical character corresponding to size, length, diameter, branching characteristics, etc. This number, or quality, can be compared easily to a normal eye”) to size data in a corresponding region of a normative data set to determine vascular health (“average normal values can be established for different population and subpopulations. A subject's quantified ocular data can then … can be compared to an average value established for a population to which the subject belongs (e.g., FIGS. 2 and 3). In doing so, a person examining a subject's eye can determine if one or more ocular characteristics indicate a hypertensive state.” Col. 6, l. 25-43).
Therefore, based on Kolanko’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Sheehan to have the step of comparing the size data in the selected region to size data in a corresponding region of a normative data set to determine vascular health, as taught by Kolanko, in order to facilitate diagnosing vascular illnesses  (Kolanko: Col. 6, l. 25-43).  In the combined invention of Sheehan and Kolanko, the method is the method of claim 1.
Regarding claim 23, Sheehan modified by Kolanko teaches the method of claim 1.
Sheehan teaches that the in vivo scan is converted to a visual image (“the GUI screen 300 includes a plurality of stylized images of a portion of a patient's vasculature captured at different points in time and with multiple different imaging modalities." [0071], Fig. 10).

Claims 7-8 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sheehan and Kolanko as applied to claims 1 and 6, and further in view of Roy et al (US 20090003511), hereinafter, Roy.
Regarding claim 7, Sheehan modified by Kolanko teaches the method of claim 6.
Sheehan modified by Kolanko does not teach that the in vivo scan is acquired in the absence of contrast agent.  
However, Roy discloses a device and method for identifying occlusions, which is analogous art. Roy teaches that the in vivo scan is acquired in the absence of contrast agent (“The predetermined graph can be a baseline or a different scan of the same individual …without contrast from which a "full" vasculature tree may be extracted with a level of confidence” [0034]).  
Therefore, based on Roy’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modified the combined invention of Sheehan and Kolanko to have the in vivo scan that is acquired in the absence of contrast agent, as taught by Roy, in order to simplify the diagnostic procedure.
Regarding claim 8, Sheehan modified by Kolanko teaches the method of claim 1.
Sheehan teaches that the in vivo scan is a 2D scan
Sheehan modified by Kolanko does not teach that the in vivo scan is obtained in the presence of a contrast agent.  
However, Roy discloses a device and method for identifying occlusions, which is analogous art. Roy teaches that the in vivo scan is obtained in the presence of contrast agent (“FIG. 2 illustrates a section of a contrast CT image showing the complexity of pulmonary vessels and pulmonary emboli.” [0031]. “The predetermined graph can be a baseline or a different scan of the same individual … with … contrast from which a "full" vasculature tree may be extracted with a level of confidence” [0034]).  
Therefore, based on Roy’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modified the combined invention of Sheehan and Kolanko to have the in vivo scan that is obtained in the presence of a contrast agent, as taught by Roy, in order to facilitate segmentation of a blood vessel tree (Roy: [0016], [0031]).
Regarding claim 24, Sheehan modified by Kolanko teaches the method of claim 1.
Sheehan modified by Kolanko does not teach that the in vivo scan is acquired in the absence of contrast agent.  
However, Roy discloses a device and method for identifying occlusions, which is analogous art. Roy teaches that the in vivo scan is acquired in the absence of contrast agent (“The predetermined graph can be a baseline or a different scan of the same individual …without contrast from which a "full" vasculature tree may be extracted with a level of confidence” [0034]).  
Therefore, based on Roy’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modified the combined invention of Sheehan and Kolanko to have the in vivo scan that is acquired in the absence of contrast agent, as taught by Roy, in order to simplify the diagnostic procedure.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sheehan, Kolanko, and Roy as applied to claim 7, and further in view of Ostroverkhov et al (US 20160220129), hereinafter, Ostroverkhov.
Regarding claim 9, Sheehan modified by Kolanko and Roy teaches the method of claim 7.
Sheehan modified by Kolanko and Roy does not teach that the step of extracting blood vessel location and size data includes applying a filter to the scan data to provide a probability field and a scale field. 
However, Ostroverkhov discloses systems and methods for quantitative microcirculation state monitoring, which is analogous art. Ostroverkhov teaches that the step of extracting blood vessel location and size data (“locations of vessels with different dimensions" [0064]) includes applying a filter (“a vessel enhancement filter” [0025]) to the scan data to provide a probability field (“a probability map” [0064]) and a scale field (“multiple scales” [0064])(“information provided by a vessel enhancement filter may be used to classify each image pixel into a corresponding bin representing a specific vessel thickness (e.g., a range of thicknesses).” [0025]. “At 412, vessels are detected…the projection from 410 is used to compute a probability map of the vessel depicted at 412 by applying eigenvalue analysis derived of the Hessian matrix at multiple scales. Vessel segmentation is performed at 414. For example, a threshold operation may be applied to every pixel above a given probability using the results of 412…several …maps may be produced representing locations of vessels with different dimensions (e.g., diameter within different range of values). " [0064], Fig. 4).
Therefore, based on Ostroverkhov’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modified the combined invention of Sheehan, Kolanko, and Roy to have the step of extracting blood vessel location and size data that includes applying a filter to the scan data to provide a probability field and a scale field, as taught by Ostroverkhov, in order to facilitate vessel segmentation of vessels with different dimensions (Ostroverkhov: [0064]).
Regarding claim 10, Sheehan modified by Kolanko, Roy, and Ostroverkhov teaches the method of claim 9.
Sheehan modified by Kolanko and Roy does not teach performing vessel segmentation on the probably field to extract a vasculature tree from the probability field. 
However, Ostroverkhov discloses systems and methods for quantitative microcirculation state monitoring, which is analogous art. Ostroverkhov teaches performing vessel segmentation on the probably field to extract a vasculature tree from the probability field (“At 412, vessels are detected…the projection from 410 is used to compute a probability map of the vessel depicted at 412 by applying eigenvalue analysis derived of the Hessian matrix at multiple scales. Vessel segmentation is performed at 414. For example, a threshold operation may be applied to every pixel above a given probability using the results of 412…several …maps may be produced representing locations of vessels with different dimensions (e.g., diameter within different range of values). " [0064], Fig. 4).
Therefore, based on Ostroverkhov’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modified the combined invention of Sheehan, Kolanko, Roy, and Ostroverkhov to have the step of performing vessel segmentation on the probably field to extract a vasculature tree from the probability field, as taught by Ostroverkhov, in order to facilitate vessel segmentation of vessels with different dimensions (Ostroverkhov: [0064]).
Regarding claim 11, Sheehan modified by Kolanko, Roy, and Ostroverkhov teaches the method of claim 10.
Sheehan modified by Kolanko and Roy does not teach mapping the scale field to the segmented vasculature tree to quantify the geometry of the vasculature tree. 
However, Ostroverkhov discloses systems and methods for quantitative microcirculation state monitoring, which is analogous art. Ostroverkhov teaches mapping the scale field to the segmented vasculature tree (“several vessel segmentation maps… with different dimensions” [0064]) to quantify the geometry of the vasculature tree (“At 412, vessels are detected…the projection from 410 is used to compute a probability map of the vessel depicted at 412 by applying eigenvalue analysis derived of the Hessian matrix at multiple scales. Vessel segmentation is performed at 414. For example, a threshold operation may be applied to every pixel above a given probability using the results of 412…several vessel segmentation maps may be produced representing locations of vessels with different dimensions (e.g., diameter within different range of values). " [0064], Fig. 4).
Therefore, based on Ostroverkhov’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modified the combined invention of Sheehan, Kolanko, Roy, and Ostroverkhov to have the step of mapping the scale field to the segmented vasculature tree to quantify the geometry of the vasculature tree, as taught by Ostroverkhov, in order to facilitate vessel segmentation of vessels with different dimensions (Ostroverkhov: [0064]).

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sheehan and Kolanko as applied to claim 1, and further in view of Ostroverkhov et al (US 20160220129), hereinafter, Ostroverkhov.
Regarding claim 25, Sheehan modified by Kolanko teaches the method of claim 1.
Sheehan modified by Kolanko does not teach that the step of extracting blood vessel location and size data includes applying a filter to the scan data to provide a probability field and a scale field. 
However, Ostroverkhov discloses systems and methods for quantitative microcirculation state monitoring, which is analogous art. Ostroverkhov teaches that the step of extracting blood vessel location and size data (“locations of vessels with different dimensions" [0064]) includes applying a filter (“a vessel enhancement filter” [0025]) to the scan data to provide a probability field (“a probability map” [0064]) and a scale field (“multiple scales” [0064])(“information provided by a vessel enhancement filter may be used to classify each image pixel into a corresponding bin representing a specific vessel thickness (e.g., a range of thicknesses).” [0025]. “At 412, vessels are detected…the projection from 410 is used to compute a probability map of the vessel depicted at 412 by applying eigenvalue analysis derived of the Hessian matrix at multiple scales. Vessel segmentation is performed at 414. For example, a threshold operation may be applied to every pixel above a given probability using the results of 412…several …maps may be produced representing locations of vessels with different dimensions (e.g., diameter within different range of values). " [0064], Fig. 4).
Therefore, based on Ostroverkhov’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modified the combined invention of Sheehan and Kolanko to have the step of extracting blood vessel location and size data that includes applying a filter to the scan data to provide a probability field and a scale field, as taught by Ostroverkhov, in order to facilitate vessel segmentation of vessels with different dimensions (Ostroverkhov: [0064]).
Regarding claim 26, Sheehan modified by Kolanko and Ostroverkhov teaches the method of claim 25.
Sheehan modified by Kolanko does not teach performing vessel segmentation on the probability field to extract a vasculature tree from the probability field. 
However, Ostroverkhov discloses systems and methods for quantitative microcirculation state monitoring, which is analogous art. Ostroverkhov teaches performing vessel segmentation on the probably field to extract a vasculature tree from the probability field (“At 412, vessels are detected…the projection from 410 is used to compute a probability map of the vessel depicted at 412 by applying eigenvalue analysis derived of the Hessian matrix at multiple scales. Vessel segmentation is performed at 414. For example, a threshold operation may be applied to every pixel above a given probability using the results of 412…several …maps may be produced representing locations of vessels with different dimensions (e.g., diameter within different range of values). " [0064], Fig. 4).
Therefore, based on Ostroverkhov’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modified the combined invention of Sheehan and Kolanko to have the step of performing vessel segmentation on the probably field to extract a vasculature tree from the probability field, as taught by Ostroverkhov, in order to facilitate vessel segmentation of vessels with different dimensions (Ostroverkhov: [0064]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793             

/YI-SHAN YANG/Acting SPE, Art Unit 3793